The offense is the unlawful manufacture of intoxicating liquor; punishment fixed at confinement in the penitentiary for one year.
The facts adduced upon the trial are not before this court. Neither do we find any bill of exceptions complaining of the ruling of the court save a general exception to the charge of the court. We think the charge is not amenable to the objection made. So far as we are able to discern in the absence of the statement of facts, the charge is without fault.
The judgment is affirmed.
Affirmed. *Page 553